DETAILED ACTION
This is Final Office Action in response to amendment filed on December 4, 2020. Independent claims 1, 9 and 16 have been amended. Claims 1-20 are pending in this application.
Information Disclosure Statement
The references listed in the IDS filed on December 4, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Response to Arguments
Applicant’s arguments regarding the amended limitations “applying the first data reduction scheme to the first data; modifying a metadata block corresponding to the first data and the second data to indicate that the first data reduction scheme was applied to the first data; applying the second data reduction scheme to the second data; and modifying the metadata block to indicate that the second data reduction scheme was applied to the second data.” (response 12/4/2020, pages 11-13), with respect to claims 1, 9 and 16 have been fully considered and are persuasive.  The art rejection of claims 1-20 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
All limitations and elements in claim 1 of the instant application are found in claim 1 of Constantinescu except “determining that third data in the computer memory does not satisfy any of the plurality of policy rules, wherein the first data, the second data, and the third data are part of a same file; retaining the third data in the computer memory in unreduced form; and updating a metadata block associated with the file, wherein the metadata block comprises a first block 
	The following table shows the claims in ‘322 that are rejected by corresponding claims in ‘319
Claims Comparison Table:
‘322                ‘319              
Claims                1, 3	                  1
	2                   2
	4                  3
	5                  4
	6                  5
	7                 6
	8                 7
	9, 11             8
	10               9
	13              10
	14              11

	16, 17         14
	18              16
	19              17
	20              18

Instant application  #16/047,322
Patent # 10/089,319
Claim 1. A computer-implemented method for policy-based, multi-scheme data reduction in a computer memory, the method comprising: 

receiving, by a policy engine of the computer memory, a plurality of policy rules comprising a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; 


determining, by the policy engine, that first data in the computer memory matches the first characteristics; 
determining, by the policy engine, that second data in the computer memory matches the second characteristics; 
applying the first data reduction scheme to the first data; and 
applying the second data reduction scheme to the second data. 














3. The computer-implemented method of claim 1, wherein the plurality of policy rules further comprises a third policy rule that specifies applying a third data reduction scheme to data in the computer memory that matches third characteristics, the method further comprising: determining that a first portion of data in a file in the computer memory matches the third characteristics; applying the third data reduction scheme to the first portion of the data in the file; and maintaining a second portion of the data in the file in unreduced form. 





2. The computer-implemented method of claim 1, wherein the first data reduction scheme and the second data reduction scheme each comprise a respective one of zip, lz4, snappy, run-length encoding, user defined compression via a dynamically linked library, and deduplication via an external catalog; and wherein the first characteristics and second characteristics each comprise one or more of: a file type, a type of data, a file name, a file owner, a last access time, and file contents. 


4. The computer-implemented method of claim 1, wherein the first policy rule further specifies a time for applying the first data reduction scheme to the data in the computer memory that matches the first characteristics, and wherein the time comprises one of an off-peak load period for the computer memory or a time that occurs after a predetermined time period has elapsed since a last access to the data in the computer memory that matches the first characteristics. 

5. The method of claim 1, further comprising storing a metadata block corresponding to the first data and the second data, the metadata block comprising a plurality of block location records, each of the plurality of block location records comprising: a respective space reduction flag indicative of the first data reduction scheme or the second data reduction scheme; and a physical location of a respective data block that holds a respective portion of the first data reduced by applying the first data reduction scheme or a respective portion of the second data reduced by applying the second data reduction scheme, wherein the plurality of respective data blocks comprise a block group, the method further comprising: storing a block group header in a first storage block of the block group, wherein the block group header comprises a fragment descriptor table that indicates a location of each of a plurality of fragments of the first data and the second data in the block group. 

6. The method of claim 1, further comprising performing a read of read data in the computer memory, wherein performing the read comprises: determining a block group that is involved in the read; determining, based at least in part on a space reduction flag located in a block location record corresponding to the block group, that the read data is reduced data; determining one or more fragments of the block group that are involved in the read based at least in part on a block group header of the determined block group; determining that the one or more fragments are in logical order; and unreducing the one or more fragments and reading the read data from the unreduced one or more fragments based at least in part on determining that the one or more fragments are reduced and in logical order. 

7. The method of claim 1, further comprising performing a write of write data in the computer memory, wherein performing the write comprises: determining a block group that is involved in the write; determining, based at least in part on a space reduction flag located in a 

8. The method of claim 7, further comprising: updating the block location record in a metadata block corresponding to the block group based on the appended written storage blocks; and invalidating and garbage collecting the determined set of fragments. 

9. A computer program product for implementing policy-based, multi-scheme data reduction in a computer memory, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processing circuit to cause the processing circuit to perform a method comprising: receiving, by a policy engine of the computer memory, a plurality of policy rules comprising a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; determining, by the policy engine, that first data in the computer memory matches the first characteristics; determining, by the policy engine, that second 













11. The computer program product of claim 9, wherein the plurality of policy rules further comprises a third policy rule that specifies applying a third data reduction scheme to data in the computer memory that matches third characteristics, the method further comprising: determining that a first portion of data in a file in the computer memory matches the third characteristics; applying the third data reduction scheme to the first portion of the data in the file; and maintaining a second portion of the data in the file in unreduced form. 






10. The computer program product of claim 9, wherein the first data reduction scheme and the second data reduction scheme each comprise a respective one of zip, lz4, snappy, run-length encoding, user defined compression via a dynamically linked library, and deduplication via an external catalog; and wherein the first characteristics and second characteristics each comprise one or more of: a file type, a type of data, a file name, a file owner, a last access time, and file contents. 



14. The computer program product of claim 9, the method further comprising performing a read of read data in the computer memory, wherein performing the read comprises: determining a block group that is involved in the read; determining, based at least in part on a space reduction flag located in a block location record corresponding to the block group, that the read data is reduced data; determining one or more fragments of the block group that are involved in the read based at least in part on a block group header of the determined block group; determining that the one or more fragments are in logical order; and unreducing the one or more fragments and reading the read data from the unreduced one or more fragments based at least in part on determining that the one or more fragments are reduced and in logical order. 

15. The computer program product of claim 9, the method further comprising performing a write of write data in the computer memory, wherein performing the write comprises: determining a block group that is involved in the write; determining, based at least in part on a 

16. A computer system configured to implement policy-based, multi-scheme data reduction, the system comprising: a computer memory storing computer-executable instructions; and a processor communicatively coupled to the computer memory and configured to access the computer memory and execute the computer-executable instructions to: receive, by a policy engine of the computer memory, a plurality of policy rules comprising a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; determine, by the policy engine, that first data in the computer memory matches the first characteristics; determine, by the policy engine, that second data in the computer memory matches the second characteristics; apply the first data reduction scheme to the first data; and apply the second data reduction scheme to the second data. 

17. The system of claim 16, wherein the plurality of policy rules further comprises a third policy 



























18. The system of claim 16, wherein the processor is further configured to execute the computer-executable instructions to store a metadata block corresponding to the first data and the second data, the metadata block comprising a plurality of block location records, each of the plurality of block location records comprising: a respective space reduction flag indicative of the first data reduction scheme or the second data reduction scheme; and a physical 

19. The system of claim 16, wherein the processor is further configured to execute the computer-executable instructions to perform a read of read data in the computer memory, wherein performing the read comprises: determining a block group that is involved in the read; determining, based at least in part on a space reduction flag located in a block location record corresponding to the block group, that the read data is reduced data; determining one or more fragments of the block group that are involved in the read based at least in part on a block group header of the determined block group; determining that the one or more fragments are in logical order; and unreducing the one or more fragments and reading the read data from the unreduced one or more fragments based at least in part on determining that the one or more fragments are reduced and in logical order. 

20. The system of claim 16, wherein the processor is further configured to perform a write of write data in the computer memory, wherein performing the write comprises: determining a block group that is involved in the write; determining, based at least in part on a space reduction flag located in a block location record corresponding to the block group, that the write data is reduced data; determining a set of fragments of the block group that are involved in the write based at least in part on a block group 


A computer implemented method for policy-based, multi-scheme data reduction for a computer memory, the method comprising: 

receiving a plurality of policy rules by a policy engine of the computer memory, wherein a first policy rule of the plurality of policy rules specifies applying a first data reduction scheme to data in the computer memory based on the data matching first characteristics, wherein a second policy rule of the plurality of policy rules specifies applying a second data reduction scheme to data in the computer memory based on the data matching second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; 

determining, by the policy engine, that first data in the computer memory matches the first characteristics, and that second data in the computer memory matches the second characteristics; 
applying the first data reduction scheme to the first data; 
applying the second data reduction scheme to the second data; 
determining that third data in the computer memory does not satisfy any of the plurality of policy rules, wherein the first data, the second data, and the third data are part of a same file; retaining the third data in the computer memory in unreduced form; and updating a metadata 

    2. The method of claim 1, wherein the first data reduction scheme and the second data reduction scheme each comprise a respective one of zip, lz4, snappy, run-length encoding, user defined compression via a dynamically linked library, and deduplication via an external catalog; and wherein the first characteristics and second characteristics each comprise one or more of: a file type, a type of data, a file name, a file owner, a last access time, and file contents. 

    

3. The method of claim 1, wherein the first policy rule further specifies a time for applying the first data reduction scheme to data in the computer memory that matches the first characteristics, wherein the time comprises one of an off-peak load period for the computer memory, and after a predetermined time period has elapsed since a last access to the data in the computer memory that matches the first characteristics. 

    4. The method of claim 1, further comprising storing a metadata block corresponding to the first data and the second data, the metadata block comprising a plurality of block location records, each of the plurality of block location records comprising: a respective space reduction flag indicating one of the first data reduction scheme and the second data reduction scheme; and a physical location of a respective data block that holds a respective portion of the reduced first data and second data, wherein the plurality of respective data blocks comprise a block group; and storing a block group header in a first storage block of the block group, wherein the block group header comprises a fragment descriptor table that indicates a location of each of a plurality of fragments of the first data and the second data in the block group. 

    


5. The method of claim 1, further comprising performing a read of read data in the computer memory which comprises: determining a block group that is involved in the read, and whether the read data is of reduced data, based on a space reduction flag located in a block location record corresponding to the block group; determining one or more fragments of the block group that are involved in the read based on a block group header of the determined block group; determining whether the one or more fragments are in logical order; and based on determining that the one or more fragments are reduced and in logical order, unreducing the one or more fragments and reading the read data from the unreduced one or more fragments. 

   

6. The method of claim 1, further comprising performing a write of write data in the computer memory which comprises: determining a block group that is involved in the write, and whether the write is to reduced data, based on a space reduction flag located in a block location record 

    7. The method of claim 6, further comprising updating the block location record in a metadata block corresponding to the block group based on the appended written storage blocks; and invalidating and garbage collecting the determined set of fragments. 

    8. A computer program product for implementing policy-based, multi-scheme data reduction for a computer memory, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processing circuit to cause the processing circuit to perform a method comprising: receiving a plurality of policy rules by a policy engine of the computer memory, wherein a first policy rule of the plurality of policy rules specifies applying a first data reduction scheme to data in the computer memory based on the data matching first characteristics, wherein a second policy rule of the plurality of policy rules specifies applying a second data reduction scheme to data in the computer memory based on the data matching second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; determining, by the policy engine, that first data in the computer memory matches the first characteristics, and that second data in the computer memory 

    9. The computer program product of claim 8, wherein the first data reduction scheme and the second data reduction scheme each comprise a respective one of zip, lz4, snappy, run-length encoding, user defined compression via a dynamically linked library, and deduplication via an external catalog; and wherein the first characteristics and second characteristics each comprise one or more of: a file type, a type of data, a file name, a file owner, a last access time, and file contents. 

    10. The computer program product of claim 8, further comprising storing a metadata block 

   



 11. The computer program product of claim 8, further comprising performing a read of read data in the computer memory which comprises: determining a block group that is involved in the read, and whether the read data is of reduced data, based on a space reduction flag located in a block location record corresponding to the block group; determining one or more fragments of the block group that are involved in the read based on a block group header of the determined block group; determining whether the one or more fragments are in logical order; and based on determining that the one or more fragments are reduced and in logical order, unreducing the one or more fragments and reading the read data from the unreduced one or more fragments. 

    
12. The computer program product of claim 8, further comprising performing a write of write data in the computer memory which comprises: determining a block group that is involved in the write, and whether the write is to reduced data, based on a space reduction flag located in a block location record corresponding to the block group; determining a set of fragments of the block group that are involved in the write based 


    


14. A computer system for policy-based, multi-scheme data reduction for a computer memory, the system comprising: the computer memory; and a processor, communicatively coupled to the computer memory, the system configured to perform a method comprising: receiving a plurality of policy rules by a policy engine of the computer memory, wherein a first policy rule of the plurality of policy rules specifies applying a first data reduction scheme to data in the computer memory based on the data matching first characteristics, wherein a second policy rule of the plurality of policy rules specifies applying a second data reduction scheme to data in the computer memory based on the data matching second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme; determining, by the policy engine, that first data in the computer memory matches the first characteristics, and that second data in the computer memory matches the second characteristics; applying the first data reduction scheme to the first data; applying the second data reduction scheme to the second data; determining that third data in the computer memory does not satisfy any of the plurality of policy rules, wherein the first data, the second data, and the third data are part of a same file; retaining the third data in the computer memory in unreduced form; and updating a 

    15. The system of claim 14, wherein the first policy rule further specifies a time for applying the first data reduction scheme to data in the computer memory that matches the first characteristics, wherein the time comprises one of an off-peak load period for the computer memory, and after a predetermined time period has elapsed since a last access to the data in the computer memory that matches the first characteristics. 

    16. The system of claim 14, further comprising storing a metadata block corresponding to the first data and the second data, the metadata block comprising a plurality of block location records, each of the plurality of block location records comprising: a respective space reduction flag indicating one of the first data reduction scheme and the second data reduction scheme; and a physical location of a respective data block that holds a respective portion of the reduced first data and second data, wherein the plurality of respective data blocks 

    






17. The system of claim 14, further comprising performing a read of read data in the computer memory which comprises: determining a block group that is involved in the read, and whether the read data is of reduced data, based on a space reduction flag located in a block location record corresponding to the block group; determining one or more fragments of the block group that are involved in the read based on a block group header of the determined block group; determining whether the one or more fragments are in logical order; and based on determining that the one or more fragments are reduced and in logical order, unreducing the one or more fragments and reading the read data from the unreduced one or more fragments. 

   




 18. The system of claim 14, further comprising performing a write of write data in the computer memory which comprises: determining a block group that is involved in the write, and whether the write is to reduced data, based on a space reduction flag located in a block location record corresponding to the block group; determining a set of fragments of the block group that are involved in the write based on a block group header of the determined block group; based on determining that the write is to reduced data, determining a first and last fragment of the set of 



Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 and 16, the closest art, Vijayan et al. (U.S. Pub No. 2013/0263289), disclose a plurality of policy rules (Fig. 5; Vijayan, [0044], the policy rules specify a schedule for performing information management operations such as encryption, compression) comprising a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme (Vijayan, [0069], A policy may include any of the criteria and rules described above in connection with the discussion of information management polices generally.  The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect e.g., all data versus photos versus documents, etc.), and/or the types of (e.g., deduplication, content indexing, archiving, etc). Goel et al. (US Patent No. 8675648) disclose determining that data in the computer memory matches the characteristics (Goel, column 8, line 33-43, at 312 analyzing a sector is also performed to determine an optimum compression scheme for a sector.  Column 9, line 63 to column 10, line 7, and an address value associated with a location of the pattern in the memory is included in the compressed sector, at 433.  If at 412, a combined compression scheme (pattern and run-length) is selected, a pattern is determined, at 441; pattern is stored, at 442; an address value associated with a location of the pattern in the memory is included in the compressed sector, at 443; run0lengths in the sector are determined, at 444; and the run0lengths are compressed or encoded in a compressed sector, at 445); and applying the first data reduction scheme to the first data, and applying the second data reduction scheme to the second data (Goel, column 8, line 44-62, the sector is compressed at 313 after the compression scheme has be selected.  A hardware compressor can be optimized to compress a sector based on a compression scheme and can be selected from two or more hardware selectors based on the compression scheme selected at 312); and determining that data does not satisfy the plurality of policy rules (Goel, abstract; col.2, lines 16-34 and col.3, lines 43-66). However, the prior art fails to disclose or suggest the claimed provision “a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme includes applying the first data reduction scheme to the first data; modifying a metadata block corresponding to the first data and the second data to indicate that the first data reduction scheme was applied to the first 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Hayes et al. (US 20160004631 A1) disclose Profile-Dependent Write Placement of Data into a Non-Volatile Solid-State Storage.
2. Aston et al. (US 20100228800 A1) disclose Data Compression in a File Storage System.
3. Stefani et al. (10,019,457 B1) disclose Multi-level compression for storing data in a data store.
4. Reiner et al. (US 9779177 B1) disclose Service generation based on profiled data objects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




//HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        February 23, 2021